Name: Commission Regulation (EC) No 1629/2002 of 12 September 2002 amending the export refunds on syrups and certain other sugar sector products exported in the natural state
 Type: Regulation
 Subject Matter: beverages and sugar;  foodstuff;  trade policy
 Date Published: nan

 Avis juridique important|32002R1629Commission Regulation (EC) No 1629/2002 of 12 September 2002 amending the export refunds on syrups and certain other sugar sector products exported in the natural state Official Journal L 246 , 13/09/2002 P. 0027 - 0028Commission Regulation (EC) No 1629/2002of 12 September 2002amending the export refunds on syrups and certain other sugar sector products exported in the natural stateTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1), as amended by Commission Regulation (EC) No 680/2002(2), and in particular the third indent of Article 27(5) thereof,Whereas:(1) The refunds on syrups and certain other sugar products were fixed by Commission Regulation (EC) No 1555/2002(3).(2) It follows from applying the rules, criteria and other provisions contained in Regulation (EC) No 1555/2002 to the information at present available to the Commission that the export refunds at present in force should be altered as shown in the Annex hereto,HAS ADOPTED THIS REGULATION:Article 1The refunds to be granted on the products listed in Article 1(1)(d), (f) and (g) of Regulation (EC) No 1260/2001, exported in the natural state, as fixed in the Annex to Regulation (EC) No 1555/2002 are hereby altered to the amounts shown in the Annex hereto.Article 2This Regulation shall enter into force on 13 September 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 September 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 178, 30.6.2001, p. 1.(2) OJ L 104, 20.4.2002, p. 26.(3) OJ L 234, 31.8.2002, p. 5.ANNEXto the Commission Regulation of 12 September 2002 altering the export refunds on syrups and certain other sugar products exported in the natural state>TABLE>NB:The product codes and the "A" series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1) as amended.The numeric destination codes are set out in Commission Regulation (EC) No 2020/2001 (OJ L 273, 16.10.2001, p. 6).